UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6053



CHARLES EDWARD SCRIVENS,

                                             Petitioner - Appellant,

          versus


B. A. BLEDSOE, Warden; K. M. WHITE; HARRELL
WATTS, Administrator,

                                             Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-725-7)


Submitted:   August 17, 2005            Decided:   September 16, 2005


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward Scrivens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles Edward Scrivens, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error because the claim is foreclosed by our recent

decision in Yi v. Federal Bureau of Prisons, 412 F.3d 526 (4th Cir.

2005).   Accordingly, we affirm the decision of the district court.

See Scrivens v. Bledsoe, No. CA-04-725-7 (W.D. Va. Dec. 13, 2004).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -